PER CURIAM.
Until such time as the county makes a charge to pay the cost of maintaining the street lights and landscaping, no recovery may be assessed against one of several condominiums within a condominium development pursuant to the Declaration of Condominiums.1
*1048The trial court so held and we agree. Hazen v. Cobb, 96 Fla. 151, 117 So. 853 (1928); Harding Realty, Inc., v. Turnberry Towers Corporation, 436 So.2d 983 (Fla. 3d DCA 1983); Hermanowski v. Naranja Lakes Condominium No. Five, Inc., 421 So.2d 558 (Fla. 3d DCA 1982). We also find that the trial court was correct in denying any recovery against condominiums within the development that have not contracted for any such services. Blake v. Munce, 426 So.2d 1175 (Fla. 5th DCA 1983); Mann v. Thompson, 100 So.2d 634 (Fla. 1st DCA 1958). Therefore the summary judgment under review is affirmed.
Affirmed.

. Article XXV of the Declaration of Condominiums provides as follows:
“Dade County, Florida, may require that the persons benefitting from the use of dedicated roads in Aventura be required to pay the cost of maintaining the street lighting and landscaping thereof. The portion of the expense attributable to the Condominium is hereby declared a common expense, except to the extent that the cost is collected from individual unit owners by Dade County, Florida, by the exercise of its taxing powers. If the cost of maintaining said street lighting and landscaping requires an allocation between and among the Condominium and other properties in the Aventura Project which benefit from said improvements, then *1048said allocation shall be made at the sole determination of the Developer, who shall make such allocation on a fair and equitable basis.”